DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the application is in condition for allowance.
In response, the Applicant is herein referred to the rejection of the current office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23,28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is rather unclear what the intermediate portion is in Claim 23. In Claim 28 it is not understood how first and second walls can extend from themselves.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21,24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welborn et al. (US 5,938,070).
Regarding Claim 21, Welborn discloses a dispenser comprising: a housing (fig.3) defining a cavity, the housing comprising a block (18,23) positioned between a first wall (fig.3) and a second wall (12), a space between the block (18,23) and the second wall (12) defining a first opening (24), a space between the second wall (12) and the first wall (36) defining a second opening (by 28), the openings being in communication with the cavity (fig.3); a roll (roll of adhesive 23) positioned within the cavity, a first end of a strip (19) being wound about the roll, a plurality of spaced apart covers (23 can function as covers and they are spaced apart since 23 is not one entity) being coupled to the strip (19); and a roller 
Regarding Claim 24,  Welborn discloses wherein the covers (23) each comprise a first side and an opposite second side, the first sides directly engaging the strip (19), the covers being movable from a first orientation in which the second side of a respective one of the covers faces and is spaced apart from an outer surface of the second wall to a second orientation in which the second side of the respective one of the covers is spaced apart from the strip and directly engages the outer surface of the second wall (fig.3).
Regarding Claim 25, Welborn discloses wherein the strip (19) translates over a tip of the block (18,23) to move the covers (23) from the first orientation to the second orientation.
Regarding Claim 26, Welborn discloses wherein the covers (23) move between the first and second orientations by rotating the roller (26) relative to the housing.
	Regarding Claim 29, Welborn discloses wherein the housing comprises a bottom wall (21), the roll (fig.3) being unsupported within the cavity such that a surface of the strip directly engages the bottom wall (21).








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22,30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Welborn et al. (US 5,938,070).
Regarding Claim 22, although Welborn does not disclose wherein the block (18,23) is wedge-shaped, it would have been very obvious to one of ordinary skill in the art to implement any number of desirable shapes for the block configuration.
	Regarding Claim 30, although Welborn does not disclose wherein the roller (26) is positioned directly above the roll (fig.3), it would have been obvious to one of ordinary skill in the art to rearrange the elements of Welborn such that the roller is above the roll. 
Regarding Claim 31, Welborn discloses wherein the opening (fig.3) are positioned between the roll and the roller (fig.3). Although Welborn does not disclose the openings positioned between the roll and roller, it would have been obvious to one of ordinary skill in the art to implement the other opening to be positioned between the roll and roller.
Regarding Claim 32, although Welborn does not disclose wherein the strip (19) and the covers (23) are free of any adhesive, the covers being coupled to the strip only by static electricity, it would .
Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Welborn et al. (US 5,938,070) in view of Henderson (US 5,975,083).
	Regarding Claim 27, although Welborn does not disclose wherein the roller includes a first end extending through a first side wall of the housing and a second end extending through an opposite second side wall of the housing. Henderson discloses wherein the roller (36) includes a first end extending through a first side wall of the housing and a second end extending through an opposite second side wall of the housing (fig.7). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Welborn with wherein the roller includes a first end extending through a first side wall of the housing and a second end extending through an opposite second side wall of the housing simply to have a controllable roller that can be held and rolled by the user external to the housing.
Claim 33 rejected under 35 U.S.C. 103 as being unpatentable over Welborn et al. (US 5,938,070) in view of Fitzpatrick (US 3,780,908).
	Regarding Claim 33, Welborn does not disclose wherein the strip (19) comprises a backing paper including a first side and a second side, the first side of the backing paper being coated with a polyolefin.
	Fitzpatrick discloses sheets coated with polyolefin (C1:L41-50). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Welborn with wherein the strip (19) comprises a backing paper including a first side and a second side, the first side of the backing paper being coated with a polyolefin since it is notoriously well-known in the art.


Claim 34 rejected under 35 U.S.C. 103 as being unpatentable over Welborn et al. (US 5,938,070) in view of Takeda (US 4,961,984).
	Regarding Claim 34, Welborn does not disclose wherein the covers are made from a polyimide.
	Takeda discloses wherein the tap are made from a polyimide (C2:L15-25). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Welborn with wherein the covers are made from a polyimide since it is notoriously well-known in the art.
Claim 35 rejected under 35 U.S.C. 103 as being unpatentable over Welborn et al. (US 5,938,070) in view of Smith (US 4,416,392).
	Regarding Claim 35, Welborn does not disclose wherein the covers (23) are adhered to the strip (19) by an acrylates copolymer.
	Smith discloses wherein the sheets are adhered to the strip by an acrylates copolymer (C1:L45-55).Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Welborn with wherein the covers are adhered to the strip by an acrylates copolymer since it is notoriously well-known in the art.
Claims 36-37 rejected under 35 U.S.C. 103 as being unpatentable over Welborn et al. (US 5,938,070).
Regarding Claim 36, Welborn discloses a dispenser comprising: a housing (fig.3) defining a cavity, the housing comprising a block (18,23) positioned between a first wall (fig.3) and a second wall (12), a space between the block (18,23) and the second wall (12) defining a first opening (24), a space between the second wall (12) and the first wall (36) defining a second opening (by 28), the openings being in communication with the cavity (fig.3); a roll (roll of adhesive 23) positioned within the cavity, a first end of a strip (19) being wound about the roll, a plurality of spaced apart covers (23 can function as covers and they are spaced apart since 23 is not one entity) being coupled to the strip (19); and a roller (26) rotatably coupled to the housing, an intermediate portion of the strip extending through the first 
	Although Welborn does not disclose an actuator configured to rotate the roller relative to the housing; and a sensor in communication with the actuator, the sensor being configured to send a signal to the actuator to cause the actuator to rotate the roller relative to the housing, it would have been obvious to one having ordinary skill in the art to implement an actuator configured to rotate the roller relative to the housing; and a sensor in communication with the actuator, the sensor being configured to send a signal to the actuator to cause the actuator to rotate the roller relative to the housing, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
	Regarding Claim 37, although Welborn does not disclose wherein the sensor is configured to send the signal to the actuator in response to an audio command detected by the sensor, it would have been obvious to one having ordinary skill in the art to implement wherein the sensor is configured to send the signal to the actuator in response to an audio command detected by the sensor, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
	Regarding Claim 38, although Welborn does not disclose wherein the sensor is configured to send the signal to the actuator in response to a visual command detected by the sensor, it would have been obvious to one having ordinary skill in the art to implement wherein the sensor is configured to send the signal to the actuator in response to a visual command detected by the sensor, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.



Regarding Claim 40, Welborn discloses a dispenser comprising: a housing (fig.3) defining a cavity, the housing comprising a block (18,23) positioned between a first wall (fig.3) and a second wall (12), a space between the block (18,23) and the second wall (12) defining a first opening (24), a space between the second wall (12) and the first wall (36) defining a second opening (by 28), the openings being in communication with the cavity (fig.3); a roll (roll of adhesive 23) positioned within the cavity, a first end of a strip (19) being wound about the roll, a plurality of spaced apart covers (23 can function as covers and they are spaced apart since 23 is not one entity) being coupled to the strip (19); and a roller (26) rotatably coupled to the housing, an intermediate portion of the strip extending through the first opening and over an outer surface of the block (fig.3), a second end of the strip extending through the second opening such that a portion of the second end is wound about the roller (fig.3).
	Although Welborn does not disclose a stepper motor positioned in the cavity and configured to rotate the roller relative to the housing; and a sensor in communication with the stepper motor, the sensor being configured detect motion and to send a signal to the stepper motor upon detection of motion by the sensor to cause the stepper motor to rotate the roller relative to the housing, it would have been obvious to one having ordinary skill in the art to implement a stepper motor positioned in the cavity and configured to rotate the roller relative to the housing; and a sensor in communication with the stepper motor, the sensor being configured detect motion and to send a signal to the stepper motor upon detection of motion by the sensor to cause the stepper motor to rotate the roller relative to the housing, since it has been held that broadly providing a mechanical or automatic means to replace .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651